DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 06/06/2019, as Application No. 62/857,973.

Allowable Subject Matter
Claims 1-7, 9-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A printed circuit board (PCB) for an inductor assembly comprising: a top surface; a bottom surface; two or more electrically-conductive layers embedded within the PCB and stacked vertically between the top surface and the bottom surface, wherein the two or more electrically-conductive layers are electrically connected to form an inductor winding; and a plurality of thermal vias thermally connecting each of the two or more electrically-conductive layers to a cold plate thermally connected to the bottom surface, wherein a number of thermal vias thermally connecting each electrically-conductive layer to the cold plate is directly proportional to a predetermined rate of heat dissipation from the electrically-conductive layer, wherein the predetermined rate of heat dissipation from each electrically-conductive layer is determined to maintain a uniform thermal load profile of the inductor winding.
          Therefore, claim 1 and its dependent claims 2-7 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 9 with the allowable feature being; An inductor assembly comprising: a cold plate having a slotted recess; a first inductor core mounted to the cold plate through the slotted recess along a first end of the first inductor core; a printed circuit board (PCB) disposed over the cold plate, wherein the PCB further comprises: a top surface; a bottom surface thermally connected to the cold plate; two or more electrically-conductive layers embedded within the PCB and stacked vertically between the top surface and the bottom surface, wherein the two or more electrically-conductive layers are electrically connected to form an inductor winding; a plurality of thermal vias thermally connecting each of the two or more electrically-conductive layers to the cold plate, wherein a number of thermal vias thermally connecting each electrically-conductive layer to the cold plate is directly proportional to a predetermined rate of heat dissipation from the electrically-conductive layer; and one or more apertures through which a second end of the first inductor core projects outwards from the bottom surface to the top surface, wherein the second end of the first inductor core is opposite to the first end of the inductor core.
          Therefore, claim 9 and its dependent claim 10-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847